IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-30609
                        Conference Calendar



WILLIAM EARL DEGRATE,

                                         Plaintiff-Appellant,

versus

CITY OF MONROE; JOE
STEWART, Chief of Police,
Monroe City Police Dep’t;
BOB POWELL, Mayor of the
City of Monroe,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 96-CV-244
                       - - - - - - - - - -
                          April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     William Earl Degrate has filed an application for leave to

proceed in forma pauperis (IFP) on appeal, following the district

court’s dismissal of his 42 U.S.C. § 1983 complaint for failure

to state a claim upon which relief could be granted.   By moving

for IFP, Degrate is challenging the district court’s

certification that IFP should not be granted on appeal because



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-30609
                                 -2-

his appeal is not taken in good faith.     See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997).

     Degrate argues that the district court erred in not

permitting him to pursue his claims that he was falsely arrested

and imprisoned by the arresting officers.      Because Degrate did

not appeal to the district court the magistrate judge’s order

denying Degrate’s motion to amend his complaint to add the claim

against the officers, Degrate has not preserved the issue for

appellate review.    Colburn v. Bunge Towing, Inc., 883 F.2d 372,

379 (5th Cir. 1989).

     Degrate has not shown that he is presenting a nonfrivolous

issue on appeal.    See 28 U.S.C. § 1915(a).    Because Degrate has

not demonstrated a nonfrivolous issue for appeal, the appeal is

DISMISSED.   See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir.

1997); 5th Cir. R. 42.2.

     APPEAL DISMISSED.